Citation Nr: 0400668	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a higher initial evaluation for tinnitus, 
currently assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for tinnitus and assigned a 10 percent disability evaluation.  
The veteran, who had active service from June 1942 to October 
1945, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW
The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.25, 4.87, 
Diagnostic Code 6260 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).
The Board acknowledges that the record on appeal does not 
reflect notice to the veteran of the provisions of the VCAA 
in connection with his current claim for a higher initial 
evaluation for tinnitus.  In this regard, the Board notes 
that a VCAA letter on the veteran's initial service 
connection claim was sent to the veteran by the RO in 
February 2002.  The February 2002 letter obviously did not 
address the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus as service connection had 
not been established at that time.  However, it has been 
determined by VA's Office of the General Counsel (OGC) that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement in which he raises the new 
issue of entitlement to an increased rating for the 
disability in question, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, the OGC concluded that the RO's only obligation 
under such circumstances is to develop or review the claim 
and, if the disagreement remains unresolved, to issue a 
statement of the case.  Id.  Such was done in the present 
case.  Thus, no further notice is required.  Further, the 
rating decision as well as the Statement of the Case issued 
in conjunction with the veteran's appeal clearly advised the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons why his claim for a higher 
evaluation was denied.  In any event, as will be discussed 
below, the law, and not the evidence, is dispositive in this 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts are dispositive in a matter, the VCAA can have no 
effect on the appeal. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001),  (The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
where the question is limited to statutory interpretation).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.

Background and Evidence

A December 2002 rating decision granted service connection 
for tinnitus and assigned a 10 percent disability evaluation.  
That determination was based on a review of service medical 
records and the findings of an October 2002 VA examination.  

The veteran filed a Notice of Disagreement in April 2003 
arguing that he should be rated 10 percent for each ear.  In 
VA Form 9 dated July 2003, he further stated that he has had 
tinnitus for 60 years.

In August 2003, the veteran submitted another statement again 
relating that he has had constant ringing in his ears for 60 
years.  He also stated that his doctor told him he would just 
have to live with this disorder.  This statement was similar 
to one filed in April 2002 in connection with his claim for 
service connection for the disorder.  In that statement, the 
veteran related that his doctor told him there was nothing he 
could do for him and that there was no cure for his tinnitus.

The veteran's representative submitted a VA Form 646 in 
September 2003 as well as an Informal Hearing Presentation in 
December 2003.  Both of these submissions claimed that each 
ear should be evaluated separately for tinnitus.

Law and Analysis

The veteran contends that the current evaluation assigned for 
his tinnitus does not accurately reflect the severity of that 
disability.  He maintains that the symptomatology associated 
with the disability warrants an evaluation in excess of 10 
percent.  In this regard, the veteran argues that his 
bilateral tinnitus should be evaluated separately and that he 
should be entitled to a 10 percent evaluation for each ear.
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.

Although the Board acknowledges the veteran's contention that 
the disability should be rated separately for each ear, the 
Board finds no merit in this argument.  In this regard, the 
Board notes that effective June 13, 2003, VA amended 
Diagnostic Code 6260 in order to codify current standard VA 
practice by stating that recurrent tinnitus will be assigned 
only a single 10 percent evaluation whether it is perceived 
in one ear, both ears, or somewhere in the head.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2; See also 68 
Fed. Reg. 25822-25823 (May 14, 2003).  Further, the VA Rating 
Schedule explicitly prohibits pyramiding of disability 
evaluations under 38 C.F.R. § 4.14.  In this regard, VA has 
provided for separate ratings for "like organs" for 
specific disabilities, and if separate ratings in the case of 
bilateral tinnitus were warranted, it would have been so 
provided.  See 38 C.F.R. § 4.87, Diagnostic Code 6207 (loss 
of auricle); 38 C.F.R. § 4.115b, Diagnostic Code 7523 
(providing separate ratings for atrophy of one testis and 
both testes) and Diagnostic Code 7524 (providing separate 
ratings for removal of one testis and both); 38 C.F.R. 
§ 4.116, Diagnostic Code 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  VA considers 
tinnitus a single disability, whether heard in one ear or 
both ears, and irrespective of where the condition is 
manifested, the average impairment on earning capacity is the 
same.  See 38 C.F.R. § 4.25(b).

In addition, VA's OGC recently issued an opinion on the 
issue.  In VAOPGCPREC 2-03, the OGC noted, "tinnitus is the 
perception of sound in the absence of acoustic stimulus." 
VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 665 (17th 
ed. 1999).  The OGC referenced the notice of proposed 
rulemaking resulting in the amendment to Diagnostic Code 6260 
in May 2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear 
may be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in 
the absence of an external stimulus, appears to 
arise from the brain rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

Thus, the Board concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, 
whether perceived as unilateral or bilateral.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 
376, at 378 (1995) (10% is the highest level possible under 
the regulations for tinnitus).  See also Smith v. Brown, 7 
Vet. App. 255, at 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each ear 
for a total of 20 percent.).

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Board notes, however, that there is nothing in the record 
to suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  The Board observes that it has not been 
contended or otherwise indicated that the service-connected 
tinnitus has resulted in any hospitalization or other 
extensive treatment regimen.  In fact, the veteran has been 
informed that no treatment is available for his tinnitus.  In 
addition, there is no contention or evidence of record 
showing that the veteran's tinnitus interferes with any 
employment to a degree that would render the application of 
the regular schedular standards impractical.  Based on the 
evidence of record and the veteran's contentions, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, an evaluation in excess of 10 percent 
for tinnitus is not warranted.



ORDER

An evaluation in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



